DETAILED ACTION
1.	This office action is in response to the amendment filed on 02/26/2021. 
2.	Claims 7, 14-16, 18-19, and 25 are cancelled.
3	Claims 26-29 have been added. 
4.  	Claims 1-6, 8-13, 17, 20-24, and 26-29 are pending and presented for examination.

Response to Arguments
5.          Applicant's arguments filed on 02/26/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Quagliarella and Melzer concerning claims 1 and 17 fails to disclose the limitations “extracting, by the processor and from the statokinesigram portions, values of at least one trajectory parameter
wherein the trajectory parameter is a position, stability, and/or dynamics trajectory parameter of a center of pressure; determining, by the data processor, values of at least two quantifiers, from the values of trajectory parameters,” as recited in independent claims 1 and 17.

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to  remind the applicant that the rejection is based on the broadest reasonable interpretation  with their arms hanging down their sides, facing toward the positive fore-aft direction of the force platform. They were given written instructions to stand as still as possible during all balance tests (i.e., stability)…The experimental session consisted of two 120 seconds long trials. The first was executed with open eyes (OE) and the second with closed eyes (CE)…the CoP trajectory was recorded using a Kistler piezoelectric force platform…AP (i.e., Anterior/Posterior) and ML (i.e., Medio/Lateral) components of the CoP were digitally filtered, which corresponds to the claim limitations extracting, by the processor and from the statokinesigram portions, values of at least one trajectory parameter, 

  	In addition, Melzer in pages 602, 604 (column 1), and 605 (Table 2) discloses determine the ability of various biomechanical measures of postural stability to identify fallers in the elderly population. Subjects were instructed to stand as still as possible on a single forceplate, with their hands folded behind their back. Six stability tests were registered over a period of 20 seconds: (1) wide stance, (1a) eyes open, (1b) eyes closed (blindfolded), (1c) eyes open standing on foam; and (2) same as (1a–c) performed in narrow stance (heels and toes touching). Centre of pressure (COP) data during the stability tests were sampled at a frequency of 100 Hz…The stability data were normally distributed. For each balance measurement, repeated measures analysis of variance (ANOVA) for the two groups (fallers versus non-fallers) and the six postural conditions was performed to assess the mean differences between the two groups in the following dependent variables: (1) COP path length; (2) COP 

5.	Claims 1-6 and 8-13 are patent eligible. Clam 1 recites the limitations recording, on the memory, at least one statokinesigram of the individual obtained from a platform on which the individual is standing, the platform comprising pressure and/or force sensors, and the statokinesigram comprising data related to a trajectory or displacement of a center of pressure. The steps of recording, on the memory, at least one statokinesigram of the individual obtained from a platform on which the individual is standing, the platform comprising pressure and/or force sensors, and the statokinesigram comprising data related to a trajectory or displacement of a center of pressure integrate the recited judicial exception into a practical application. The claimed invention is patent eligible based on 2019 Revised Patent Subject Matter Eligibility Guidance (Step 2A).

6.	The 35 U.S.C. 101 rejection of claims 17 and 20-24 is maintained (See the rejection below). Applicant is advised to amend the claim similar to claim 1 to overcome the rejection. 

7. 	Applicant’s arguments with respect to claims 26-29 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. 	Claims 17 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 17 recites:
 	 A device for quantifying the balance of an individual, said device comprising: 
 	a receiver and/or transmitter configured to receive a statokinesigram of said individual,
 	a memory configured to record said statokinesigram, and
 	at least one processor configured to connect to the memory and configured to:
	segment as a function of time, the statokinesigram of the individual recorded on the memory so as to generate several statokinesigram portions,
 	extract, from the statokinesigram portions, values of at least one trajectory parameter,  
 	determine several quantifiers from the extracted values of the at least one trajectory parameters, and 
 	determine a value representative of the balance of the individual from the values of the quantifiers of each of the statokinesigram portions.


The steps of “segment as a function of time, the statokinesigram of the individual recorded…so as to generate several statokinesigram portions,
extract, from the statokinesigram portions, values of at least one trajectory parameter, determine several quantifiers from the extracted values of the at least one trajectory parameters, and determine a value representative of the balance of the individual from the values of the quantifiers of each of the statokinesigram portions” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites receiver and/or transmitter configured to receive a statokinesigram of said individual, a memory configured to record said statokinesigram, and at least one processor configured to connect to the memory. A receiver and/or transmitter receive a statokinesigram of said individual, a memory configured to record said statokinesigram, and at least one processor configured to connect to the memory are recited at a high level of generality (i.e., as generic computer processes performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 
The combination of these elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim is not patent eligible.
 	
Dependent claim 20, recites the additional element “processor”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Dependent claim 21, the claim is rejected with the same rationale as in claim 17. 
Dependent claim 22, recites the additional element “wherein the platform includes four pressure and/or force sensors”, are recited at a high level of generality, 
  Dependent claim 23, recites the additional element “wherein the platform is configured to measure the values of its different pressure and/or force sensors at a frequency greater than or equal to 25 Hz and substantially constant”, are recited at a high level of generality, such that they amount to no more than data collection steps required to perform the abstract idea. The claim is not patent eligible. 
Dependent claim 24, recites the additional element “wherein the platform includes a foam capable of deforming or disturbing proprioceptive and tactile information”, is recited at a high level of generality, such that which amount to no more than data collection required to perform the abstract idea. The claim is not patent eligible.
 
Examiner’s Note
10. 	Claims 20 and 23 recite the limitation “..substantially constant…”. For examination purpose, Examiner interprets the phrase “substantially constant” as fixed rate in light of the original specification.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1, 3-6, 10, 11, 17, 21, 23-24, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Quagliarella et al. “Influence of the Test Duration in Posturography Performed by Healthy Adults, THA and TKA Patients”, 2011 (hereinafter, Quagliarella), in view of Melzer et al. “Postural stability in the elderly: a comparison between fallers and non-fallers”, 2004 (hereinafter, Melzer).

13.  	Regarding claim 1, Quagliarella discloses a method for quantifying the balance of an individual to obtain a value representative of the balance of said individual, said method being implemented by a device comprising at least one processor connected to a memory, said method comprising: recording, on the memory (page 2, section II, B. Procedures: participants were asked to stand barefoot on an A3 paper sheet placed on the force platform…during balance tests… the CoP trajectory was recorded using a Kistler piezoelectric force platform (see, page 2, col. 2, C. Data acquisition and analysis)), where data acquisition and analysis includes the CoP trajectory was recorded is interpreted as equivalent to a device comprising at least one processor connected to a memory, at least one statokinesigram of the individual Abstract: two 120 seconds long trials were performed by 220 subjects (47 healthy subjects; 74 total hip and 99 total knee arthroplasty patients), with eyes open and closed, respectively…[and] the statokinesigram was subdivided…the CoP trajectory was recorded using a Kistler piezoelectric force platform (see, page 2, col. 2, C. Data acquisition and analysis), where piezoelectric force platform is interpreted as equivalent to a platform comprising pressure and/or force sensors, 
	segmenting as a function of time, the at least one statokinesigrams of the individual recorded on the memory, by the processor, so as to generate several statokinesigram portions (Abstract: statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each)),
 	extracting, by the processor and from the statokinesigram portions, values of at least one trajectory parameter (page 2, col. 2, C. Data acquisition and analysis: the CoP trajectory was recorded using a Kistler piezoelectric force platform….AP (i.e., Anterior/Posterior) and ML (i.e., Medio/Lateral) components of the CoP were digitally filtered), wherein AP is Anterior/Posterior and ML is Medio/Lateral displacement of the CoP (see, page 1, col. 2, par. 3-4), 
 	wherein the trajectory parameter is a position, stability, and/or dynamics trajectory parameter of a center of pressure (page 2, section II, B. Procedures and C. Data acquisition and analysis: participants were asked to stand barefoot on an A3 paper sheet placed on the force platform, in a comfortable self-chosen stance, …They were given written instructions to stand as still as possible during all balance tests…The experimental session consisted of two 120 seconds long trials. The first was executed with open eyes (OE) and the
second with closed eyes (CE)…the CoP trajectory was recorded using a Kistler piezoelectric force platform), where balance tests is interpreted as a stability;
 	determining, by the data processor, values of at least two quantifiers, from the values of trajectory parameters extracted in the extraction step for each of the statokinesigram portions generated in the segmentation step (Abstract: statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each), calculating for each window: mean velocity; root-mean-square amplitude of the centre of pressure (resultant, antero-posterior and medio-lateral components); sway area…), where mean velocity; root-mean-square amplitude of the centre of pressure; sway area, etc…are interpreted as equivalent to quantifiers.  
 	Quagliarella does not disclose:
 	determining, by the data processor, said value representative of the balance of the individual from the values of the quantifiers of each of statokinesigram portions.  
 	However, Melzer discloses:
 	 determining, by the data processing module, said value representative of the balance of the individual from the values of the quantifiers of each of the statokinesigram portions (page 604, col. 1, section: Statistical analysis: for each balance measurement, repeated measures analysis of variance (ANOVA) for the two groups (fallers versus non-fallers) and the six postural conditions was performed to assess the mean differences between the two groups in the following dependent variables… Table 2B shows significant differences between fallers and non-fallers in most COP-based measurements in narrow stance. Fallers had significantly higher COP path length, COP velocity and ML sway in the eyes open condition, compared with non-fallers (21.6%, 26.3% and 27.5%,
respectively). When standing on foam, fallers had significantly higher elliptical area and ML sway compared with non-fallers (14.1% and 28.5%, respectively).
With eyes closed, fallers had a significantly higher COP path length, COP velocity, elliptical area and ML sway (25%, 27%, 34.8% and 30%, respectively… [further] AP displacement (cm) in wide stance was 11.5±0.4 in non-fallers versus 9.4±1.9 in fallers (P = 0.07), and 10.4±0.4 versus 8.7±0.8 (respectively) in narrow stance (P = 0.08). Non-significant differences were found in ML displacement (cm) in wide stance between non-fallers (15.2±0.6) and fallers (13.7±1.5) (P = 0.44) and in narrow stance (8.2±0.3 versus 7.9±0.6, respectively (P = 0.67) (see, page 604, col. 2, sections, Narrow stance and Limits of stability).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella to use determining, by the data processing module, said value representative of the balance of the individual from the values of the quantifiers of each of the statokinesigram portions as taught by Melzer. The motivation for doing so would have been in order to identify individuals at risk of falling (Melzer, Abstract).

14.	Regarding claim 3, Quagliarella in view of Melzer disclose the quantification method according to claim 1 as disclosed above. 
(Abstract: statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each), Quagliarella in view of Melzer does not disclose at least ten statokinesigram portions. However, generating at least ten statokinesigram portions would have been obvious to one ordinary skill in the art based on the teaching of Quagliarella in view of Melzer. The motivation for doing so would have been in order to evaluate larger size data related with balance of an individual and provide more accurate balance result).

15.	Regarding claim 4, Quagliarella in view of Melzer disclose the quantification method according to claim 1 as disclosed above. 
 	Quagliarella further discloses wherein the statokinesigram portions generated in the segmenting step have, portions, an overlap ratio of at least 25%, preferably at least 50% (page 3, col. 2, paragraphs 2-3: components of the statokinesigram…analyzing the behavior of some PPs (i.e., posturographic Parameters) in fifteen health young adults during an acquisition period lasting 90 seconds, and looked at the overlapping time windows 0-30, 0-60, and 0-90 seconds), where time windows from 0-30 and 0-60 are interpreted as equivalent to overlap ratio of at least 25%, preferably at least 50%. Quagliarella in view of Melzer does not disclose having consecutive portions, an overlap ratio of at least 25%, preferably at least 50%. However, having consecutive portions, an overlap ratio of at least 25%, preferably at least 50% would have been obvious to one ordinary skill in the art based on the teaching of Quagliarella in view of Melzer. The motivation for doing so would have been in order to evaluate larger size data related with balance of an individual and provide more accurate balance result).

16.	Regarding claim 5, Quagliarella in view of Melzer disclose the quantification method according to claim 1 as disclosed above. 
 	Quagliarella discloses wherein the statokinesigram portions generated in the segmenting step have, portions, an overlap ratio (page 3, col. 2, paragraphs 2-3: components of the statokinesigram…analyzing the behavior of some PPs (i.e., posturographic Parameters) in fifteen health young adults during an acquisition period lasting 90 seconds, and looked at the overlapping time windows 0-30, 0-60, and 0-90 seconds), where time windows from 0-30 and 0-60 are interpreted as equivalent to overlap ratio of at least 100%. Quagliarella in view of Melzer does not disclose having consecutive portions, an overlap ratio of at most 95%. However, having consecutive portions, an overlap ratio of at most 95% would have been obvious to one ordinary skill in the art based on the teaching of Quagliarella in view of Melzer. The motivation for doing so would have been in order to evaluate larger size data related with balance of an individual and provide more accurate balance result).

17.	Regarding claim 6, Quagliarella in view of Melzer disclose the quantification method according to claim 1 as disclosed above. 
 	Quagliarella further discloses determining values of at least two quantifiers to each of the statokinesigram portions generated in the segmentation step (Abstract: statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each), calculating for each window: mean velocity; root-mean-square amplitude of the centre of pressure (resultant, antero-posterior and medio-lateral components); sway area…).
 	Quagliarella does not disclose:
 	wherein the determination of said value representative of the balance of the individual is carried out by implementing the determined values of the quantifiers in a scoring algorithm so as to, depending on the values of the quantifiers, assign a score to each of the statokinesiogram portions or classify each of the statokinesiogram portions by categories. 	
 	However, Melzer discloses:
 	 wherein said step of determining said value representative of the balance of the individual is carried out by implementing the values of the quantifiers determined in the step of determining values of said at least two quantifiers in a scoring algorithm so as to, depending on the values of the quantifiers, assign a score to each of the statokinesiogram portions or classify each of the statokinesiogram portions by categories (page 604, col. 1, section: Statistical analysis: for each balance measurement, repeated measures analysis of variance (ANOVA) for the two groups (fallers versus non-fallers) and the six postural conditions was performed to assess the mean differences between the two groups in the following dependent variables… Table 2B shows significant differences between fallers and non-fallers in most COP-based measurements in narrow stance. Fallers had significantly higher COP path length, COP velocity and ML sway in the eyes open condition, compared with non-fallers (21.6%, 26.3% and 27.5%,
respectively). When standing on foam, fallers had significantly higher elliptical area and ML sway compared with non-fallers (14.1% and 28.5%, respectively).
With eyes closed, fallers had a significantly higher COP path length, COP velocity, elliptical area and ML sway (25%, 27%, 34.8% and 30%, respectively… [further] AP displacement (cm) in wide stance was 11.5±0.4 in non-fallers versus 9.4±1.9 in fallers (P = 0.07), and 10.4±0.4 versus 8.7±0.8 (respectively) in narrow stance (P = 0.08). Non-significant differences were found in ML displacement (cm) in wide stance between non-fallers (15.2±0.6) and fallers (13.7±1.5) (P = 0.44) and in narrow stance (8.2±0.3 versus 7.9±0.6, respectively (P = 0.67) (see, page 604, col. 2, sections: Narrow stance and Limits of stability).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella to use wherein said step of determining said value representative of the balance of the individual is carried out by implementing the values of the quantifiers determined in the step of determining values of said at least two quantifiers in a scoring algorithm so as to, depending on the values of the quantifiers, assign a score to each of the statokinesiogram portions or classify each of the statokinesiogram portions by categories as taught by Melzer. The motivation for doing so would have been in order to identify individuals at risk of falling (Melzer, Abstract).

Regarding claim 10, Quagliarella in view of Melzer disclose the quantification method according to claim 1 as disclosed above. 
 	Quagliarella further discloses generating raw data corresponding to a displacement of the center of  pressure, the pressure being applied by the whole body of the individual over time on the platform (page 2, sections B. procedures and C. Data acquisition and analysis: participants were asked to stand barefoot on an A3 paper sheet placed on the force platform, in a comfortable self-chosen stance…the experimental session consisted of two 120 seconds long trials…[and] the CoP trajectory was recorded using a Kistler piezoelectric force platform), where CoP (Center of Pressure) trajectory is equivalent to displacement of the center of a pressure.

19.	Regarding claim 11, Quagliarella in view of Melzer disclose the quantification method according to claim 10 as disclosed above. 
 	Quagliarella further discloses transforming the raw data into trajectory data of the center of pressure (page 1, section I. Introduction: anayze the trajectory of the point of application of the under reaction force under test, called the Center of Pressure (CoP)…[and] the CoP trajectory was recorded using a Kistler piezoelectric force platform…AP (i.e., Anterior/Posterior) and ML (i.e., Medio/Lateral) components of the CoP were digitally filtered, (see, page 2, col. 2, paragraphs 1-3)).


Regarding claim 17, Quagliarella discloses a device for quantifying the balance of an individual, said device comprising: a receive and/or transmitter configured able to receive a statokinesigram of said individual, a memory configured to record said statokinesigram, and at least one processor configured to connect to the memory (Abstract: The balance control after total hip and knee arthroplasty could be evaluated by means of Orthostatic Posturography…Two 120 seconds long trials were performed by 220 subjects (47 healthy subjects; 74 total hip and 99 total knee arthroplasty patients), with eyes open and closed, respectively…[and] the statokinesigram was subdivided…the CoP trajectory was recorded using a Kistler piezoelectric force platform (see, page 2, section II, B. Procedures and C. Data acquisition and analysis), where data acquisition and analysis includes the Cop trajectory was recorded using a Kistler piezoelectric force platform is interpreted as equivalent to a device comprising: a communication module able to receive a statokinesigram of said individual, a storage means able to record said statokinesigram, and at least one data processing module, and  configured to:
 	segment, as a function of time, the statokinesigram of the individual recorded on the storage means so as to generate several statokinesigram portions (Abstract: statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each)),
 	extract, from the statokinesigram portions, values of at least one trajectory parameter (page 2, col. 2, C. Data acquisition and analysis: the CoP trajectory was recorded using a Kistler piezoelectric force platform….AP (i.e., Anterior/Posterior) and ML (i.e., Medio/Lateral) components of the CoP were digitally filtered), where AP is Anterior/Posterior and ML is Medio/Lateral displacement of the CoP (see, Page 1, col. 2, par. 3-4), 
 	determine several quantifiers, from the extracted values of the at least one trajectory parameter (Abstract: statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each), calculating for each window: mean velocity; root-mean-square amplitude of the centre of pressure (resultant, antero-posterior and medio-lateral components); sway area…), where mean velocity; root-mean-square amplitude of the centre of pressure; sway area, etc…are interpreted as equivalent to quantifiers  
 	Quagliarella does not disclose:
 	Determine a value representative of the balance of the individual from the values of said quantifiers of each of the statokinesigram portions.  
 	However, Melzer discloses:
 	 determine a value representative of the balance of the individual from the values of said quantifiers of each of the statokinesigram portions (page 604, col. 1, section: Statistical analysis: for each balance measurement, repeated measures analysis of variance (ANOVA) for the two groups (fallers versus non-fallers) and the six postural conditions was performed to assess the mean differences between the two groups in the following dependent variables… Table 2B shows significant differences between fallers and non-fallers in most COP-based measurements in narrow stance. Fallers had significantly higher COP path length, COP velocity and ML sway in the eyes open condition, compared with non-fallers (21.6%, 26.3% and 27.5%, respectively). When standing on foam, fallers had significantly higher elliptical area and ML sway compared with non-fallers (14.1% and 28.5%, respectively). With eyes closed, fallers had a significantly higher COP path length, COP velocity, elliptical area and ML sway (25%, 27%, 34.8% and 30%, respectively… [further] AP displacement (cm) in wide stance was 11.5±0.4 in non-fallers versus 9.4±1.9 in fallers (P = 0.07), and 10.4±0.4 versus 8.7±0.8 (respectively) in narrow stance (P = 0.08). Non-significant differences were found in ML displacement (cm) in wide stance between non-fallers (15.2±0.6) and fallers (13.7±1.5) (P = 0.44) and in narrow stance (8.2±0.3 versus 7.9±0.6, respectively (P = 0.67) (see, page 604, col. 2, sections: Narrow stance and Limits of stability).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella to use determine a value representative of the balance of the individual from the values of said quantifiers of each of the statokinesigram portions as taught by Melzer. The motivation for doing so would have been in order to identify individuals at risk of falling (Melzer, Abstract).

20. 	Regarding claim 21, Quagliarella discloses a system for quantifying the balance of an individual, comprising: a platform, said platform being configured to receive an individual and comprising pressure and/or force sensors configured to generate raw data, at a first frequency, as a function of a pressure exerted by the feet of the individual on the platform (page 2, section II, B. Procedures and C. Data acquisition and analysis: participants were asked to stand barefoot on an A3 paper sheet placed on the force platform…during balance tests…the CoP trajectory was recorded using a Kistler piezoelectric force platform…and a Digivec unit with a sample rate of 100 Hz), 
 	a raw data processor configured to obtain at least one statokinesigram of the individual from the raw data generated by the platform (Abstract: The balance control after total hip and knee arthroplasty could be evaluated by means of Orthostatic Posturography…two 120 seconds long trials were performed by 220 subjects (47 healthy subjects; 74 total hip and 99 total knee arthroplasty
patients), with eyes open and closed, respectively…[and] the statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each)), and the balance quantification quantifying device according to claim 17, configured to communicate with the raw data processor (see claim 17 above).

33. 	 Regarding claim 23, Quagliarella in view of Melzer disclose the quantification system according to claim 21 as disclosed above. 
 	Quagliarella further discloses wherein the platform is configured to measure the values of its different pressure and/or force sensors at a frequency greater than or equal to 25 Hz and substantially constantly (page 2, section II, B. Procedures and C. Data acquisition and analysis: participants were asked to stand barefoot on an A3 paper sheet placed on the force platform, in a comfortable self-chosen stance, …They were given written instructions to stand as still as possible during all balance tests…the CoP trajectory was recorded using a Kistler piezoelectric force platform and a Digivec unit with a sampling rate of 100 Hz).

 Regarding claim 24, Quagliarella in view of Melzer disclose the quantification system according to claim 21 as disclosed above. 
 	Quagliarella does not disclose:
 	wherein the platform includes a foam capable of deforming or disturbing proprioceptive and tactile information.  
 	However, Melzer discloses:
 	 wherein the platform includes a foam capable of deforming or disturbing proprioceptive and tactile information (page 604, col. 1, section: Measurements: subjects were instructed to stand as still as possible on a single forceplate with their hands folded behind their back…[and] eyes open standing on foam).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella to use wherein the platform includes a foam capable of deforming or disturbing proprioceptive and tactile information as taught by Melzer. The motivation for doing so would have been in order to show significant differences between fallers and non-fallers in most COP-based measurements (Melzer, page 604).

22.    Regarding claim 26, The quantification method according to claim 1 as disclosed above (Claim 26 depends on independent claim 1. Claim 1 listed as the trajectory parameter being a position, stability, and/or dynamics trajectory parameter of the center of parameter, and require selecting at least one of the trajectory parameters. For examination purpose, the Examiner select one from the alternative lists, that is the limitation “stability trajectory” to address claim 1. However, claim 26 is drawn from one of the alternative trajectory parameter, that is the limitation “position trajectory” which were not selected for examination. Therefore, limitation of claim 26 does not distinguish patentability over the prior art applied).  

23.    Regarding claim 28, The quantification method according to claim 1 as disclosed above (Claim 28 depends on independent claim 1. Claim 1 listed as the trajectory parameter being a position, stability, and/or dynamics trajectory parameter of the center of parameter, and require selecting at least one of the trajectory parameters. For examination purpose, the Examiner select one from the alternative lists, that is the limitation “stability trajectory” to address claim 1. However, claim 28 is drawn from one of the alternative trajectory parameter, that is the limitation “dynamics trajectory” which were not selected for examination. Therefore, limitation of claim 28 does not distinguish patentability over the prior art applied). 

24. 	 Regarding claim 29, Quagliarella in view of Melzer disclose the quantification method according to claim 1 as disclosed above. 
 	Quagliarella further discloses wherein the quantifiers calculated for each portion of the statokinesigram are a mean value, a variance, a square mean, or an extreme value, of an extracted trajectory parameter (Abstract: statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each), calculating for each window: mean velocity; root-mean-square amplitude of the centre of pressure (resultant, antero-posterior and medio-lateral components)).


25.	Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quagliarella, in view of Melzer, in further view of Aguila et al. “Visual Data Exploration for Balance Quantification in Real-Time During Exergaming”, 2017 (hereinafter, Aguila).

26.	Regarding claim 2, Quagliarella in view of Melzer disclose the quantification method according to claim 1 as disclosed above. 
 	Quagliarella in view of Melzer does not disclose:
 	wherein the statokinesigram portions have a duration of less than or equal to three seconds. 	
 	However, Aguila discloses:
 	 wherein the statokinesigram portions have a duration of less than or equal to three seconds (page 7, section: Balance measure extraction: window sizes within the range of 0.2 to 0.5 seconds).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella in view of Melzer to use wherein the statokinesigram portions have a duration of less than or equal to three seconds as taught by Aguila. The motivation for doing so would have been in order to investigate whether balance measures for older and younger participants were significantly different (Aguila, page 8, par. 1).

Regarding claim 20, Quagliarella in view of Melzer disclose the quantifying device according to claim 17 as disclosed above. 
 	Quagliarella further discloses wherein the processor is further configured to  process the raw data or the statokinesigrams at a first frequency (page 2, col. 2, C. Data acquisition and analysis: the CoP trajectory was recorded using a Kistler piezoelectric force platform…and a Digivec unit with a sample rate of 100 Hz). 
 	Quagliarella in view of Melzer does not disclose:
 	wherein the processor is further configured to  process raw data or the statokinesigrams at a first frequency so as to generate re-sampled statokinesigrams at a second frequency and having a substantially constant frequency. 	
 	However, Aguila discloses:
 	 wherein the device further comprises a re-sampling module configured to process the raw data or the statokinesigrams at a first frequency so as to generate re-sampled statokinesigrams at a second frequency and having a substantially constant frequency (page 7, section: Thus, we tested several window sizes within the range of 0.2 to 0.5 seconds, which yielded similar results. Here we show results using a window size of 0.3 seconds. As the CoP trajectories were re-sampled at 170Hz… The data were re-sampled at a fixed rate of 170Hz (see, page 5, section, Data preprocessing, paragraph 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella in view of Melzer to use wherein the device further comprises a re-sampling module configured to process the raw data or the statokinesigrams at a .


28.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Quagliarella, in view of Melzer, in further view of Yu et al. “An Online One Class Support Vector Machine-Based Person-Specific Fall Detection System for Monitoring an Elderly Individual in a Room Environment”, 2013 (hereinafter, Yu).

29.	Regarding claim 8, Quagliarella in view of Melzer disclose the quantification method according claim 6 as disclosed above. 
 	Quagliarella in view of Melzer does not disclose:
 	wherein the scoring algorithm is an unsupervised partitioning algorithm. 	
 	However, Yu discloses:
 	 wherein the scoring algorithm is an unsupervised partitioning algorithm (page 1003, col. 2, paragraph 2: an unsupervised learning algorithm).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella in view of Melzer to use wherein the scoring algorithm is an unsupervised partitioning algorithm as taught by Yu. The motivation for doing so would have been in order to find the normal model which unlabeled data follow (Yu, page 1003, col. 2).

30.	Regarding claim 9, Quagliarella in view of Melzer disclose the quantification method according to claim 8 as disclosed above. 
 	Quagliarella in view of Melzer does not disclose:
 	wherein the unsupervised partitioning algorithm is an unsupervised Gaussian mixture model, a hierarchical bottom-up classification, or a hierarchical top-down classification. 	
 	However, Yu discloses:
 	 wherein the unsupervised partitioning algorithm is an unsupervised Gaussian mixture model, a hierarchical bottom-up classification, or a hierarchical top-down classification (page 1003, col. 2, paragraphs 2-3: Gaussian mixture model (GMM)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella in view of Melzer to use wherein the unsupervised partitioning algorithm is selected from an unsupervised Gaussian mixture model, a hierarchical bottom-up classification, or a hierarchical top-down classification as taught by Yu. The motivation for doing so would have been in order to find the normal model which unlabeled data follow (Yu, page 1003, col. 2).


31.	Claims 12, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Quagliarella, in view of Melzer, in further view of Eguibar et al. US 2014/0081177 (hereinafter, Eguibar).

32.	Regarding claim 12, Quagliarella in view of Melzer disclose the quantification method according to claim 10 as disclosed above. 
 	Quagliarella in view of Melzer does not disclose:
 	wherein the raw data corresponding to the displacement of the center of pressure of an individual is obtained in a Romberg test. 	
 	However, Eguibar discloses:
 	 wherein the raw data corresponding to the displacement of the center of pressure of an individual is obtained in a Romberg test ([0079], [0089]: type of Test: 
1. Romberg with eyes open: This test assesses the stability of the subject, while making use of their three systems (visual, proprioceptive and vestibular). The subject removes their shoes and matches the feet on the tracks marked on the platform…2. Romberg with eyes closed…).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella in view of Melzer to use wherein the raw data corresponding to the displacement of a center of pressure of an individual is obtained in a Romberg test as taught by Eguibar. The motivation for doing so would have been in order to assess the integrity of the dorsal columns of the spinal cord (Eguibar, [0088]).

Regarding claim 13, Quagliarella in view of Melzer in view of Eguibar disclose the quantification method according to claim 12 as disclosed above. 
 	Quagliarella further discloses wherein the at least one of the statokinesigram comprises obtained while the individual has his/her eyes open (O) and a statokinesigram obtained while the individual has his/her eyes closed(F), and wherein the method includes at least one quantifier (Abstract, page 1, section I. Introduction: 
two 120 seconds long trials were performed by 220…, with eyes open and closed, respectively…The statokinesigram was subdivided into eight non-overlapping time windows (15 seconds each), calculating for each window: mean velocity; root-mean-square amplitude of the centre of pressure; sway area…analyze the trajectory of the point of application of the ground reaction force under the feet, called the Center of Pressure (CoP) or statokinesigram).
 	Quagliarella in view of Melzer does not disclose:
 	wherein the method includes, for at least one quantifier, calculating an O/F or F/O ratio corresponding to the ratio between the value of a trajectory parameter calculated from a statokinesigram obtained while the individual has his/her eyes open (o) and the value of a trajectory parameter calculated from a statokinesigram obtained while the individual has his/her eyes closed (O/F ratio) or the opposite (F/O) ratio). 	
 	However, Eguibar discloses:
 	wherein the method includes, for at least one quantifier, calculating an O/F or F/O ratio corresponding to the ratio between the value of a trajectory parameter calculated from a statokinesigram obtained while the individual has his/her eyes open  ([0100], [0102], [0120]: Evaluation of the proprioceptive system. Results from the quotient of the area of the ellipse obtained during the Romberg test with eyes closed, over the area of the ellipse obtained through the Romberg test with eyes open).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella in view of Melzer to use wherein the method includes, for at least one quantifier, calculating an O/F or F/O ratio corresponding to the ratio between the value of a trajectory parameter calculated from a statokinesigram obtained while the individual has his/her eyes open and the value of a trajectory parameter calculated from a statokinesigram obtained while the individual has his/her eyes closed (O/F ratio) or the opposite (F/O) ratio) as taught by Eguibar. The motivation for doing so would have been in order to assess the integrity of the dorsal columns of the spinal cord (Eguibar, [0088]).

34.	Regarding claim 22, Quagliarella in view of Melzer disclose the quantification system according to claim 21 as disclosed above. 
 	Quagliarella in view of Melzer does not disclose:
 	wherein the platform includes four pressure and/or force sensors. 	
 	However, Eguibar discloses:
 ([0082]: the values are handled as integers for each of the four sensors handled by the platform).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella in view of Melzer to use wherein the platform includes four pressure and/or force sensors as taught by Eguibar. The motivation for doing so would have been in order to visualize the movements of a person efficiently(Eguibar, [0082]).


35.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Quagliarella, in view of Melzer, in further view of Gagey “Manual Therapy, Posturology and Rehabilitation Journal” 2016 (hereinafter, Gagey).

36.	Regarding claim 27, Quagliarella in view of Melzer disclose the quantification method according to claim 1 as disclosed above. 
 	Quagliarella in view of Melzer does not disclose:
 	wherein the stability trajectory parameter is: a radial balance corresponding to a maximum distance of the center of pressure from its current value at a given time over a predefined duration between 0.1 and 2 seconds; a time balance corresponding to a time required for the center of pressure to move more than a distance between 1 and 10 millimeters away from its current position at any given time; or a ballistic interval corresponding to a time interval between two balance positions.	
 	However, Gagey discloses:
 	 wherein the stability trajectory parameter is: a radial balance corresponding to a maximum distance of the center of pressure from its current value at a given time over a predefined duration between 0.1 and 2 seconds; a time balance corresponding to a time required for the center of pressure to move more than a distance between 1 and 10 millimeters away from its current position at any given time; or a ballistic interval corresponding to a time interval between two balance positions (page 3: Sections Discussion and Conclusion: A new stabilometric parameter is proposed, the “ballistic interval”, represented by the time shift, τ, corresponding to the 0.5 crossing of the autocorrelation function of the acceleration of the center of gravity. This parameter expresses the postural stability of the subject in time; it clearly separates the younger and the older subjects).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quagliarella in view of Melzer to use wherein the stability trajectory parameter is: a radial balance corresponding to a maximum distance of the center of pressure from its current value at a given time over a predefined duration between 0.1 and 2 seconds; a time balance corresponding to a time required for the center of pressure to move more than a distance between 1 and 10 millimeters away from its current position at any given time; or a ballistic interval corresponding to a time interval between two balance positions as taught by Gagey. The motivation for doing so would have been in order to expresses the postural stability of the subject in time (Gagey, Page 3).



Conclusion
37.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Eyob Hagos/								
Examiner, Art Unit 2864 
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864